Citation Nr: 1206768
Decision Date: 02/24/12	Archive Date: 04/11/12

DOCKET NO. 10-11 375	)        DATE  24 FEB 2012

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to an evaluation in excess of 20 percent for cervical spondylosis, status post fusion, excluding the period from August 8, 2008, through September 30, 2008, during which time a temporary total (100 percent) evaluation was in effect under 38 C.F.R. §4.30.

REPRESENTATION 

Appellant represented by:   Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD 

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2011, the RO issued a second rating decision, which granted a temporary total evaluation under 38 C.F.R. § 4.30, from August 8, 2008, until September 30, 2008, due to surgical or other treatment for the service-connected cervical spine necessitating convalescence.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011. A transcript of the hearing has been associated with the claims file.

At his August 2011, the Veteran indicated that he had to cease working as a teacher due to his service-connected neck disability. However, he indicated that he had found other employment. As such, the issue of unemployability has not been raised by the record and need not be considered as a component of this appeal. See Rice v. Shinseki, 22 Vet. App. 444 (2009).

FINDINGS OF FACT

1. Throughout the period of appellate review, the Veteran's cervical spondylosis, status post fusion, excluding the period from August 8, 2008, through September 30, 2008, has not been productive of limited motion to 15 degrees or less, or 

-2-

disability comparable thereto, and there is also no showing of ankylosis of the spine or periods of bed rest prescribed by a physician.

2. The neurologic component of the Veteran's cervical spondylosis, status post fusion, is shown to be manifested by findings consistent with radiculopathy involving the bilateral upper extremities, which approximates a disability picture of mild incomplete paralysis of the affected nerve.

CONCLUSIONS OF LAW

1. Throughout the rating period on appeal excluding the period from August 8, 2008, through September 30, 2008, the criteria for the assignment of an evaluation in excess of 20 percent for cervical spondylosis, status post fusion, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5243 (2011).

2. Throughout the rating period on appeal, the criteria for the assignment of a separate rating of 20 percent, but no more, for objective neurologic manifestations of the cervical spondylosis, status post fusion, involving the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic Code 5243, 4.124, 4.124a including Diagnostic Code 8513 (2011).

3. Throughout the rating period on appeal, the criteria for the assignment of a separate rating of 20 percent, but no more, for objective neurologic manifestations of the cervical spondylosis, status post fusion, involving the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic Code 5243, 4.124, 4.124a including Diagnostic Code 8513 (2011).

-3-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfleld v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

-4-

Here, the Veteran was sent a letter in October 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal. The letter also explained what type of information and evidence was needed to establish a disability rating and effective date. Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's post-service reports of VA and private treatment and examination. Moreover, his statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.

Additionally, the Veteran was afforded VA examinations in January 2009 and February 2011 to evaluate the severity of his cervical spine disability. The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected disability picture in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

-5-

The Board acknowledges the Veteran's August 2011 Board hearing testimony indicating that the February 2011 VA examiner did not use a goniometer in measuring his range of motion. In this regard, it is noted that although the provisions of 38 C.F.R. § 4.46 identify the use of a goniometer is "indispensable," the regulation does not require use of a goniometer. Thus, the Board finds that the February 2011 VA examination is not inadequate on this basis. See Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011) (explaining that the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.).

Otherwise, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent examination in February 2011. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran contends that an evaluation higher than 20 percent is warranted for his cervical spondylosis, status post fusion.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 41. All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

-6-

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year prior to his September 2008 claim.

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Thus, a layperson is competent to report on his symptomatology. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.

-7-

Disabilities of the cervical spine are evaluated under the schedular rating criteria of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243, under 38 C.F.R. § 4.71a. The diagnostic criteria are as follows:

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.

The highest rating, 100 percent rating, is assigned for unfavorable ankylosis of entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this

-8-

note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Further, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. General Rating Formula, Note (6).

Intervertebral disc syndrome (IVDS), under DC 5243, is to be evaluated either under the General Rating Formula (above), or, alternatively, under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.

The schedular criteria for incapacitating episodes are as follows:

A 10 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.

A 20 percent rating is assigned intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

-9-

A 40 percent rating is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

A 60 percent rating contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Incapacitating Episodes Formula, Note (1). If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Incapacitating Episodes Formula, Note (2).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the

-10-

motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. §4.40.

Moreover, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Therefore, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, take into consideration functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Importantly, the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). Nonetheless, a compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a functional loss. The "pain must affect some aspect of the normal working movements of the body such as 'excursion, strength,

-11-

speed, coordination, and endurance,'" as defined in under 38 C.F.R. § 4.40, before a compensable rating may be assigned. This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (U.S. Vet. App. Aug. 23, 2011).

In reviewing the pertinent evidence in the instant case, the Board finds that the orthopedic manifestations of the Veteran's cervical spondylosis, status post fusion, do not warrant an evaluation in excess of the currently-assigned 20 percent.

For sake of reference, the Board notes that the Veteran underwent an anterior cervical discectomy and fusion with instrumentation at C5-7 due to radiculopathy and stenosis in August 2008. Although the RO initially determined that this surgery was related to a nonservice-connected neck condition, the RO later determined that the surgery was a direct result of the service-connected neck disability. See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.)

Furthermore, the Veteran has been assigned a temporary total (100 percent) evaluation under 38 C.F.R. § 4.30, for the period from August 8, 2008, through September 30, 2008, based on convalescence after this surgery. This issue is also not in dispute.

Otherwise, the Veteran is assigned a 20 percent disability rating throughout the entire period of appellate review. As shown, the next higher rating, 30 percent, may be warranted under the General Rating Formula for Diseases and Injuries of the Spine if there is either (a) flexion limited to 15 degrees or (b) favorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, DC 5243. Neither such symptom has been shown in this case, as will be discussed below.

A VA examination in January 2009 demonstrated flexion to 30 degrees, reduced to 20 degrees due to pain and weakness after repetitive motion. Similarly, a second

-12-

VA examination, performed in February 2011, showed flexion to 40 degrees, limited to 30 degrees due to pain upon repetitive motion. Moreover, neither VA examination shows that the disability is manifested by favorable ankylosis of the entire cervical spine. To the contrary, each examination demonstrates that the Veteran retains motion, however limited. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5); see also Colayong v. West, 12 Vet. App. 524, 528 (1999) (defining ankylosis as immobility and consolidation of a joint due to disease, injury or surgical procedure).

The Veteran himself testified at the August 2011 Board hearing that his symptoms prevented him from doing some of activities he previously enjoyed, such as skiing, riding his motorcycle, and parachuting. He also described being unable to interact with his grandchildren as fully as he used to. Also, he required a step ladder to reach things overhead, and he had more problems with sleep. Finally, he testified that he had stopped working as a teacher due to a decreased ability to turn his neck.

This evidence, even when considering the Veteran's additional functional limitations due to the DeLuca factors, fails to show that his disability picture more nearly approximate the criteria for a 30 percent rating.

Additionally, a higher evaluation is not warranted on the basis of IVDS with incapacitating episodes, because the evidence shows that there were no episodes of bed rest prescribed by a physician (exclusive of the convalescent period following the August 2008 surgery).

For these reasons, a rating higher than the presently-assigned 20 percent is not warranted. See 38 C.F.R. §§ 4.7, 4.71a, DC 5243; Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.

Nonetheless, the Board finds that a separate compensable evaluation is assignable on the basis of an objective neurological abnormality of the bilateral upper extremities, as contemplated by the General Rating Formula for Diseases and Injuries of the Spine, Note (1). See 38 C.F.R. § 4.71a.

-13-

Neurological disabilities of the upper extremities are rated under the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8519. Diagnostic Code 8510, concerns impairment of the upper radicular group (the fifth and sixth cervicals); Diagnostic Code 8511 concerns impairment of the middle radicular group; Diagnostic Code 8512 concerns impairment of the lower radicular group; Diagnostic Code 8513 concerns impairment of all radicular groups; Diagnostic Code 8514 concerns the musculospiral nerve (radial nerve); Diagnostic Code 8515 concerns the median nerve; Diagnostic Code 8516 concerns the ulnar nerve; Diagnostic Code 8519 concerns the long thoracic nerve. Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consideration should be given to radicular group ratings. See 38 C.F.R. 4.124a, Diseases of the Peripheral Nerves (Note).

Most pertinent in the present appeal, the schedular criteria of Diagnostic Code 8513, concerning impairment of all radicular groups, provide that mild incomplete paralysis on either side (the major side or the minor side) is rated as 20 percent disabling; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side. Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The following ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. See 38 C.F.R. 4.124a, Diseases of the Peripheral Nerves.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Thus, rather than apply a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are

-14-

"equitable and just." See 38 C.F.R. § 4.6. Consequently, it is not dispositive of the issue where a medical professional uses a descriptive term such as "mild." See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69. In this case, the November 2010 VA examination indicated that the Veteran was right-hand dominant.

Here, the evidence of record shows that the Veteran underwent extensive neurosurgery and neurologic consultations during the period of appellate review for complaints of a tingling sensation and pain radiating into the upper extremities.

Specifically, on neurosurgery consultation at VA in June 2008, the Veteran complained of insidious onset of left arm tingling and numbness, beginning with riding a bike after 30 to 40 minutes. Neurologic testing showed some decreased reflex, more in the biceps, with what was thought to be a trace of weakness in the triceps. There was also an equivocal sensory level on the left about the nipple line, which was not marked.

The Veteran was then referred for private neurologic consultation. The neurologist, who examined the Veteran in August 2008, diagnosed cervical radiculopathy of the left upper extremity. He then underwent, as noted above, anterior cervical discectomy and fusion, later in August 2008.

The January 2009 VA examination, cited above, which was performed after the August 2008 surgery, shows that the Veteran reported pain radiating into the left arm with numbness and paresthesias, but no other neurological complaints. The numbness was associated with neck pain and lasted for hours.

On follow-up with the private neurologist in April 2009, the Veteran reported that he was doing well with the pain resolved. Yet, a May 2009 VA primary care note

-15-

shows complaints of some residual tingling in the left arm after the August 2008 cervical spine fusion. On follow-up at VA in July 2009, the Veteran had complaints of pain radiating into the right upper extremity, but he reported no symptoms in the left upper extremity. Then, on consultation with VA neurosurgery in October 2009, the Veteran had complaints of some slight pain in the left and right upper extremities; neurologic examination revealed weakness and numbness in the second and third fingers. Furthermore, the reflexes were hypoactive generally in the upper extremities.

A private neurologic consultation in November 2009, by comparison, shows that despite the Veteran's complaints, the objective sensory examination was unremarkable.

Likewise, the most recent medical evidence, consisting of the February 2011 VA examination, shows no abnormality on objective neurologic examination of the upper extremities.

The Board finds that this evidence is consistent with complaints of pain radiating into the upper extremities and sensory abnormalities with some objective findings. Because the complaints and findings are intermittent and equivocal, which is consistent with no more than "mild" disability, a 20 percent rating, but not higher, is warranted under Diagnostic Code 8513 for each upper extremity. Indeed, the ratings for the peripheral nerves are unilateral. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In light of the foregoing, an evaluation higher than 20 percent is not warranted for the cervical spine cervical spondylosis, status post fusion, exclusive of the period from August 8, 2008, through September 30, 2008, during which time a temporary total (100 percent) evaluation was in effect under 38 C.F.R. § 4.30. However, a separate 20 percent rating for each upper extremity is assignable on the basis of objective neurologic abnormalities of the bilateral upper extremities.

-16-

Staged ratings are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review. See Hart, 21 Vet. App. at 505.

In reaching the conclusions above, the Board has considered and applied the benefit of the doubt doctrine. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111,115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate. An evaluation in excess of that assigned is provided for certain manifestations of the service-connected cervical spine disability, but the pertinent evidence reflects that those manifestations are not present in this case, as discussed in more detail above. To the contrary, the

-17-

diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability picture.

The Board recognizes that the Veteran August 2011 Board hearing testimony indicating that he had stopped working as a teacher due to his service-connected cervical spine symptomatology. However, as the rating criteria are adequate to evaluate the disability, his disability picture is not unusual or exceptional, and, consequently, such factors as whether there is as marked interference with employment are not for consideration. See Thun, 22 Vet. App. at 116.

For these reasons, referral for extraschedular consideration is not in order. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

ORDER

An evaluation in excess of 20 percent for cervical spondylosis, status post fusion, exclusive of the period from August 8,2008, through September 30, 2008, during which time a temporary total (100 percent) evaluation was in effect under 38 C.F.R. § 4.30, is denied.

A separate rating of 20 percent, but not higher, for symptoms of the cervical spondylosis, status post fusion, involving the left upper extremity, is granted, subject to the regulations governing the award of VA monetary benefits.

A separate rating of 20 percent, but not higher, for symptoms of the cervical spondylosis, status post fusion, involving the right upper extremity, is granted, subject to the regulations governing the award of VA monetary benefits.

ERIC S. LEBOFF    
Veterans Law Judge, Board of Veterans' Appeals

-18-



